UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 TRECORA RESOURCES (Name of Registrant as specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1650 Hwy 6 South, Suite 190 Sugar Land, TX77478 (409) 385-8300 April 15, 2015 To Our Stockholders: On behalf of the Board of Directors, I cordially invite you to attend the 2015 Annual Stockholders’ Meeting on Wednesday, May 20, 2015, at 10:00 a.m., Central Daylight Time.The meeting will be held at the Sugar Land Marriott, 16090 City Walk, Sugar Land, Texas 77479.If you plan to attend the meeting, please RSVP to 281-980-5522. Matters to be acted upon at the meeting are described in the attached Notice of 2015 Annual Meeting of Stockholders and Proxy Statement.We have also included a copy of our Annual Report on Form 10-K for the year ended December 31, 2014, for your review. Your vote on the business to be considered at the meeting is important regardless of the number of shares you own.Whether or not you plan to attend, please vote your proxy promptly in accordance with the instructions on the enclosed proxy card.If you do attend the meeting, you may, of course, withdraw your proxy should you wish to vote in person. Sincerely, /s/ Nicholas Carter Nicholas Carter Chairman of the Board President Chief Executive Officer TABLE OF CONTENTS NOTICE OF 2 1 PROXY STATEMENT GENERAL EXPLANATION OF MATERIALS INCLUDED 2 Specific Items of Business 2 QUESTIONS AND REQUESTS FOR ADDITIONAL INFORMATION 3 Request for Multiple Copies of Proxy Materials 3 Request for Single Copy of Proxy Materials 3 VOTING 3 Voting Securities, Record Date 3 Stockholder of Record 4 Beneficial Owner 4 Voting in Person at the Annual Meeting 4 Voting by Submitting a Proxy or Voting Instructions 4 Proxies and Voting Instructions Are Revocable 4 Voting Electronically 5 Voting Procedures 5 Election of Directors 5 Voting on Other Business 5 How Shares will be Voted by Proxy of Voting Instructions 5 Broker Non-Votes 6 Additional Business Proposals Presented at Meeting 6 Quorum Requirement 6 STOCKHOLDER PROPOSALS 6 Stockholder Proposals Intended to be Included in Proxy Statement 6 Stockholder Proposals Not Intended to be Included in Proxy Statement 6 Stockholder Proposals for Director Candidates 7 CORPORATE GOVERNANCE PRINCIPLES AND BOARD MATTERS 7 Directors and Executive Officers 7 Board Leadership Structure 11 Board Policy Regarding Voting for Directors 12 Board Independence 12 The Company’s Director Independence Standards 12 Meetings of the Board and Its Committees 13 Board Structure and Committee Composition 13 Audit Committee 14 Compensation Committee 15 Nominations and Governance Committee 16 Stockholder Recommendations 16 Director Qualifications 16 Identifying and Evaluating Candidates for Directors 17 Executive Sessions 17 Communications with the Board 18 COMMON STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERSAND MANAGEMENT 18 BENEFICIAL OWNERSHIP TABLE 19 Table of Contents SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 19 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 19 Review, Approval or Ratification of Transactions with Management and Others 20 PROPOSAL NO. 1 – ELECTION/RE-ELECTION OF DIRECTORS 20 Vote Required 21 NON-EMPLOYEE DIRECTOR COMPENSATION 22 2014 Non-Employee Director Compensation Table 22 2014 Outstanding Equity Awards Table 23 General 23 Board Compensation 23 Committee Compensation 24 Equity Compensation 24 Per Diem Compensation 24 Potential Payments upon Termination or Change in Control 24 CompensationCommittee Interlocks and Insider Participation 24 PROPOSAL NO. 2 – RATIFICATION OF SELECTION OF INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM 25 Audit Committee Report 25 PRINCIPAL ACCOUNTING FEES AND SERVICES 26 Audit Fees 26 Tax Fees 26 All Other Fees 26 PROPOSAL NO. 3 – ADVISORY VOTE ON EXECUTIVE COMPENSATION 27 EXECUTIVE COMPENSATION 27 Executive Compensation Program Design 28 Base Salary 28 Annual Cash Incentive Plan 28 Profit Sharing Program 30 Long-Term Incentive 31 Perquisites 32 Governance of Pay Setting Process 32 Role of Compensation Committee in Establishing Pay Levels 33 Role of Management in Establishing Pay Levels 33 Role of the Compensation Consultant in Establishing Pay Levels 33 Regulatory Considerations 34 Employment Arrangements 34 Benchmarking Against Our Peer Group 34 Determination of Performance Targets 37 Company Goal (Operating Income) 37 Report of the Compensation Committee 38 Compensation Committee Interlocks and Insider Participation 38 Compensation and Risk 38 Executive Compensation Program for 2015 and 2014 39 2 42 2 43 2 44 RECONCILIATION OFREALIZED COMPENSATION TABLE 44 2-BASED AWARDS 45 Table of Contents 2-END 45 2 46 2 47 OTHER BUSINESS 47 Table of Contents TRECORA RESOURCES (“TREC”) 1650 Hwy 6 South, Suite 190 Sugar Land, TX77478 (409) 385-8300 NOTICE OF 2 Time and Date: 10:00 a.m. – 12:00 noon CDT, May 20, 2015 Place: Sugar Land Marriott 16090 City Walk Sugar Land, TX77479 Items of Business: Election/Re-election of members to the Board of Directors Ratification of the selection of BKM Sowan Horan, LLP as the Company’s independent registered public accounting firm for 2015 Advisory vote on executive compensation Consider and act upon such other business as may properly come before the meeting. Adjournments and Postponements: Any action on the items of business described above may be considered at the annual meeting at the time and on the date specified above or at any time and date to which the annual meeting may be properly adjourned or postponed. Record Date: You are entitled to vote only if you were a Trecora Resources stockholder of record as of the close of business on March 31, 2015.Your vote is important.We encourage you to vote by proxy, even if you plan to attend the meeting.You may vote your proxy by telephone, Internet or mail.A toll-free telephone number and website address are included on your proxy card. Meeting Admission: You are entitled to attend the annual meeting only if you were a Trecora Resources stockholder of record as of the close of business on March 31, 2015, or hold a valid proxy for the annual meeting.You should be prepared to present photo identification for admittance.If you are not a stockholder of record but hold shares through a broker, trustee or nominee, you should provide proof of beneficial ownership as of the record date, such as your most recent account statement prior to March 31, 2015, a copy of the voting instruction card provided by your broker, trustee or nominee, or similar evidence of ownership.If you do not provide photo identification and comply with the other procedures outlined above, you will not be admitted to the annual meeting. Webcast: www.ir.trecora.com This notice of annual meeting and proxy statement and form of proxy are being distributed on or about April 15, 2015. /s/ Connie Cook Connie Cook, Secretary 1 Table of Contents PROXY STATEMENT GENERAL EXPLANATION OF MATERIALS INCLUDED This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of Trecora Resources, a Delaware corporation (the “Company”), for the Company’s Annual Meeting of Stockholders which is scheduled to take place on May 20, 2015.This proxy statement provides a description of the business matters to be covered at the annual meeting.As a stockholder, you are entitled and encouraged to attend the annual meeting and to vote on the matters described in this proxy statement.Detailed information on voting is provided below. In addition to notifying you of the upcoming annual meeting of stockholders, we request your vote on the matters to be covered at the annual meeting.In making this solicitation, the Company will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes. Proxies may be solicited in person by our employees, or by mail, courier, telephone, email, or facsimile.We estimate that approximately $25,000 will be spent in connection with the solicitation of stockholders.This amount does not include salaries or wages of regular employees or officers who may assist with this solicitation. This proxy statement includes the following abbreviations: TREC – Trecora Resources TOCCO – Texas Oil & Chemical Co. II, Inc. – wholly owned subsidiary and parent of SHR and TC SHR – South Hampton Resources, Inc. – Petrochemical segment TC – Trecora Chemical f/k/a SSI Chusei, Inc. – Specialty wax segment AMAK – Al Masane Al Kobra Mining Company – Mining investment – 35% ownership PEVM – Pioche Ely Valley Mines, Inc. – Inactive mine - 55% ownership Specific Items of Business The following three proposals will be presented at the meeting for your vote.Space is provided in the accompanying proxy card to vote for, against, or abstain from voting on each of the proposals. If you vote using the telephone or Internet, you will be instructed how to vote on these issues. The election/re-election of directors, The ratification of selection of independent registered public accounting firm, and The advisory vote on executive compensation. 2 Table of Contents QUESTIONS AND REQUESTS FOR ADDITIONAL INFORMATION Questions regarding the annual meeting, this proxy statement, voting or otherwise should be directed to the individual listed below at the provided contact information.The following proxy materials should be included with this mailing: (1) Notice of Annual Meeting of Stockholders; (2) proxy statement; (3) proxy card (or voting instruction card for beneficial owners) with pre-addressed envelope; and (4) The Company’s 2014 Report on Form 10-K.If any portion of the proxy materials appears to be missing, or if you would like an additional copy of the proxy materials, please contact the individual below at the listed contact information for a free copy. Connie Cook Trecora Resources P. O. Box 1636 Silsbee, TX77656 Our proxy statement and 2014 Report on Form 10-K may also be accessed on our website at www.trecora.com. Request for Multiple Copies of Proxy Materials Please note that if multiple stockholders reside at the same address, only one set of proxy materials has been provided, unless the Company received contrary instructions from one or more of the stockholders.To request a separate copy of the proxy materials, or to request to receive separate copies of the proxy materials in the future, contact Connie Cook at the above address, and a free copy will be promptly delivered to you. Request for Single Copy of Proxy Materials If you share an address with one or more shareholders and are currently receiving multiple sets of proxy materials, you may request delivery of a single set of proxy materials by contacting Connie Cook at the above address. VOTING Company stockholders of record are entitled to vote on the items of business described in this proxy statement.Stockholders of record may (1) attend the annual meeting and vote their shares in person; (2) vote by submitting a proxy; or (3) vote electronically via the Internet or by telephone.Beneficial owners may (1) attend the annual meeting and vote their share in person only if they obtain a legal proxy from their broker, trustee or nominee; (2) vote by submitting voting instructions; or (3) vote electronically via the Internet or by telephone. Voting Securities, Record Date Shareholders of record at the close of business on March 31, 2015, (the “record date”) are entitled to vote at the meeting and any adjournment or postponement of the meeting.On the record date, there were 24,347,814 shares of common stock ($0.10 par value) issued and outstanding. 3 Table of Contents Stockholder of Record If your shares are registered directly in your name, you are the stockholder of record of those shares, and these proxy materials are being sent directly to you by the Company.As a stockholder of record, you have the right to grant your voting proxy directly to the Company or a third party, or vote in person at the meeting.The Company has enclosed a proxy card for you to use. Beneficial Owner If your shares are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you together with a voting instruction card on behalf of your broker, trustee or nominee.Your broker is not permitted to vote on your behalf on the election of directors and various other matters at the shareholder meeting (except for the ratification of the selection of BKM Sowan Horan, LLP as auditors for 2015), unless you provide specific instructions by completing and returning the Voting Instruction Form or following the instructions provided to you to vote your shares via telephone or the Internet.For your vote to be counted, you need to communicate your voting decisions to your broker, bank or other financial institution before the date of the shareholder meeting. Voting in Person at the Annual Meeting Stockholders of record are invited to attend the Annual Meeting of Stockholders on May 20, 2015, at the Sugar Land Marriott, Sugar Land, TX and vote their shares in person.Beneficial owners may vote in person at the annual meeting only if they obtain a legal proxy from their broker, trustee or nominee that holds their shares giving them the right to vote the shares. Voting by Submitting a Proxy or Voting Instructions Regardless of whether you plan to attend the annual meeting, stockholders of record and beneficial owners have the option of voting their shares by submitting a proxy or voting instructions. Stockholders of record may vote by proxy.To vote by proxy, stockholders of record must complete, sign and date their proxy cards and mail them in the accompanying pre-addressed envelopes.Your proxy card and pre-addressed envelope is included with this proxy statement. Beneficial owners may vote by submitting voting instructions to their broker, trustee or nominee.Your voting instruction card should be provided by your broker, trustee or nominee.Please refer to your voting instruction card for voting procedure and additional information. Proxies and Voting Instructions Are Revocable A stockholder of record may change his or her vote by either: (1) submitting a new proxy bearing a later date (which automatically revokes the earlier proxy); (2) providing written notice of revocation to the Corporate Secretary at the address listed above in the “Questions and Requests for Additional Information” section; or (3) attending the annual meeting and voting in 4 Table of Contents person.Please note that your attendance at the annual meeting will not revoke a previously submitted proxy unless you specifically make such a request.A beneficial owner may change his or her vote by either: (1) submitting new voting instructions to the appropriate broker, trustee or nominee; or (2) if they have obtained a legal proxy from their broker, trustee or nominee giving them the legal right to vote their shares, by attending the annual meeting and voting in person. Voting Electronically Stockholders of record and beneficial owners may vote electronically by following the instructions provided on their proxy cards prior to 1:00 a.m. CDT on May 20, 2015. Voting Procedures The Company’s By-laws provide that each stockholder shall have one vote for each share of stock having voting power, registered in his name on the books of the Company. Election of Directors In the election of directors, you may vote “FOR,” “AGAINST” or “ABSTAIN” with respect to each of the nominees.If you elect to “ABSTAIN” in the election of directors, the abstention will not impact the election of directors.Only “FOR” and “AGAINST” votes are counted in the election of directors.As provided in the Company’s corporate by-laws, directors are elected upon a plurality vote of the shareholders.Therefore, a nominee will only be elected if the votes cast “FOR” the nominee’s election exceed the number of votes cast “AGAINST” the nominee’s election.Cumulative voting is not permitted in the election of directors. Voting on Other Business Items When voting on other business matters, you may vote “FOR,” “AGAINST” or “ABSTAIN.”If you elect to “ABSTAIN,” the abstention has the same effect as a vote “AGAINST.”Business proposals, other than the election of the directors, require the affirmative vote of a majority of those shares present in person or represented by proxy and entitled to vote on those proposals at the annual meeting. How Shares will be Voted by Proxy or Voting Instructions If you provide specific instructions with regard to certain proposals, your shares will be voted as you instruct on such proposals.If you sign your proxy card or voting instruction card without giving specific instructions, your shares will be voted in accordance with the recommendations of the Board (“FOR” the Company’s nominees to the Board, “FOR” ratification of BKM Sowan Horan, LLP as the Company’s independent registered public accounting firm for 2015, and “FOR” the approval, by non-binding vote, of the compensation for the Company’s named executives). 5 Table of Contents Broker Non-Votes If you hold shares beneficially in street name and do not provide your broker with voting instructions, your shares may constitute “broker non-votes.”Generally, broker non-votes occur on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner, and instructions are not given.In tabulating the voting result for any particular proposal, shares that constitute broker non-votes are not considered entitled to vote on that proposal.Thus, broker non-votes will not affect the outcome of any matter being voted on at the meeting, assuming that a quorum is obtained.Abstentions have the same effect as votes against the matter except in the election of directors, as described above. Additional Business Proposals Presented at Meeting Other than the election/re-election of directors, the ratification of the selection of the Company’s independent registered public accounting firm, and the approval of the compensation of the Company’s named executives, the Board is not aware of any other business to be acted upon at the annual meeting.However, if you grant a proxy, the persons named as proxy holders will have the discretion to vote your shares on any additional matters properly presented for a vote at the meeting.If for any reason any nominee is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by the Board. Quorum Requirement The quorum requirement for holding the annual meeting and transacting business is that holders of a majority of the Company stock issued and outstanding and entitled to vote at the meeting, must be present in person or represented by proxy.Both abstentions and broker non-votes are counted for the purpose of determining the presence of a quorum. STOCKHOLDER PROPOSALS Stockholder Proposals Intended to be Included in Proxy Statement You may submit proposals for consideration at future stockholder meetings.For a stockholder proposal to be considered for inclusion in the Company’s proxy statement for the annual meeting next year, the Corporate Secretary must receive the written proposal at the address above no later than January 20, 2016.Such proposals also must comply with Securities and Exchange Commission (“SEC”) regulations under Rule 14a-8 regarding the inclusion of stockholder proposals in company-sponsored proxy materials.Proposals should be addressed to the Corporate Secretary at the address on page 3. Stockholder Proposals Not Intended to be Included in Proxy Statement For a stockholder proposal that is not intended to be included in the Company’s proxy statement under SEC Rule 14a-8, the stockholder must submit the proposal so that it is received by the Corporate Secretary not earlier than the close of business 120 days prior to the meeting and not later than the close of business on the later of the following two dates: 6 Table of Contents (1)45 days prior to the meeting; and (2)10 days after public announcement of the meeting date. Stockholder Proposals for Director Candidates You may propose director candidates for consideration by the Board’s Nominations and Governance Committee.Such recommendations shall include the nominee’s name and qualifications for Board membership and shall be received by the Company not earlier than the close of business 120 calendar days prior to the meeting and not later than the close of business on the later of the following two dates: (1)45 days prior to the meeting; and (2)10 days after public announcement of the meeting date. Proposals for director candidates should be directed to the Corporate Secretary at the address on page 3. CORPORATE GOVERNANCE The Company is committed to maintaining the highest standards of business conduct and corporate governance which we believe are essential to running our business efficiently, serving our stockholders well and maintaining the Company’s integrity in the marketplace.The Company has adopted Corporate Governance Guidelines and Standards of Business Conduct that apply to the Company’s principal executive officer, principal financial officer, controller, and all other employees and directors.The Company’s Standards of Business Conduct, in conjunction with the Certificate of Incorporation, By-laws and Board committee charters, form the framework for governance of the Company. The Company’s Corporate Governance Guidelines, Standards of Business Conduct, Certificate of Incorporation, By-laws and Board committee charters are available on the Company’s website at www.trecora.com.Stockholders may also request free printed copies of these from the Corporate Secretary at the address on page 3. Directors and Executive Officers The following sets forth the name and age of each director of the Company as of December 31, 2014, the date of his election as a director, all other positions and offices with the Company held by him, and his participation on other public company boards.Also included is our director nominee. 7 Table of Contents Name; Current Positions Held & Other Public Company Boards Age Director since Term expires at Annual meeting in Nicholas N. Carter ……………. President, Chief Executive Officer of the Company since July 2009, President of SHR from 1987 to 2013, Member of AMAK and PEVM Boards 67 Simon Upfill-Brown…………… Executive Vice President since 2012, President of SHR since 2013, Member ofAMAK Board 61 John R. Townsend ……………. Chairman of the Audit Committee; Member of Compensation and Nominations and Governance Committees 60 Allen P. McKee Chairman of Compensation Committee; Member of Audit and Nominations and Governance Committees and AMAK Board 73 Joseph P. Palm Chairman of Nominations andGovernance Committee; Member ofAudit and Compensation Committees 70 Gary K. Adams. Member of Audit, Compensation and Nominations and Governance Committees Boards: Phillips 66 Partners GP LLC, Westlake Chemical Partners GP LLC 64 Karen A. Twitchell. Boards: KMG Chemicals, Inc., Kraton Performance Polymers, Inc., 59 nominee Mr. Nicholas N. Carter, a U.S. citizen and the President and Chief Executive Officer of the Company since July 2009, is a 1975 graduate of Lamar University with a Bachelor of Business Administration Degree in Accounting.He worked at the Sabine River Authority of Texas as a Project Accountant from 1973 to 1975. From 1975 to 1977 he was a Staff Accountant with Wathen, DeShong and Company, CPA's. From 1977 until the present Mr. Carter has been 8 Table of Contents employed by the Company in a succession of positions with increasing and broader operating responsibilities, as follows; 1977-1979, Controller of SHR; 1979 to 1982, Facility Manager at a ship dock and terminal facility owned by TOCCO; 1982 to 1987, Treasurer of TOCCO; 1987 to 2013, President of SHR; and 2007 to 2009, Executive Vice President of the Company. This succession of positions with the Company gave Mr. Carter broad experience and knowledge in both the operations and finances of the Company, and in 2009 he was named to his current position. Mr. Carter also serves as a Director and President of PEVM of which the Company owns 55% of the outstanding stock. Mr. Carter was appointed to the Board of AMAK in February 2009. Mr. Simon Upfill-Brown, a U.S. citizen, received undergraduate degrees in chemistry and mathematical statistics from Stellenbosch University, South Africa and an MBA from Stanford Graduate School of Business.He has over 20 years of senior level experience in international management of coatings, chemicals and renewable resources.From 1993 he was President and CEO of Haltermann Inc. Haltermann was a subsidiary of Ascot plc until its acquisition by The Dow Chemical Company in June 2001. He was General Manager of Dow Haltermann from 2001 until 2008.Mr. Upfill-Brown was also CEO of his own consulting firm, as well as CEO of a venture-backed algae-to-fuels company spun out of MIT in 2001, and a technology start-up focused on converting organic waste to hydrocarbon fuels. He began his career in the paint and protective coatings industry. Mr. Upfill-Brown joined the Company in 2012 as Executive Vice President and in 2013 was appointed President of SHR.He was appointed to the AMAK Board in December 2012. Mr. John R. Townsend, a U.S. citizen, has a Bachelor of Science in Chemical Engineering from Louisiana Tech University with over 30 years of experience in the petrochemical industry garnered through his employment with Mobil Chemical Company which subsequently became ExxonMobil Chemical Company.During his tenure he held the positions of Technical Service Engineer, Technical Department Section Supervisor, Planning Associate, Operations Manager, Plant Manager and Site Manager.We believe that with his vast experience and knowledge of the industry, Mr. Townsend provides a critical resource and skill set to our board of directors. Mr. Allen P. McKee, a US citizen, has an extensive background in investment evaluation and management as well as international finance. He has been an advisor to Fal Holdings Arabia Co. Ltd., Riyadh, since its inception in 1977.Mr. McKee served as president of Montgomery Associates Inc. from 1975-2000, a firm focusing on both venture-stage companies and real property investments. From 1974-78 he was an advisor to companies seeking funding through the International Finance Corp (World Bank Group) and regional development banks.From 1971-74, Mr. McKee served as vice president of Union International (Union Bank’s international venture subsidiary) and previously was investment officer with BankAmerica International Financial Corp.From 1967-70 he was area relations officer on the headquarters staff overseeing the Middle East banking group at Bank of America.He holds a Bachelor of Arts Degree in Economics from the University of Michigan (1964) and a Masters of Business Administration Degree in Finance from the University of California, Berkeley (1971).Mr. McKee served as a naval officer in the US Pacific Fleet from 1964-67.We believe that his knowledge of the Middle East and finance and accounting provide a critical resource and skill set to our board of directors. 9 Table of Contents Mr. Joseph P. Palm, a U.S. citizen, has a Masters of Business Administration Degree from Xavier University with over 40 years of experience in the chemical industry.From 1967-1995 Mr. Palm served Rohm and Haas Company in varying positions including Market Manager, Business Development Manager, Product Safety Manager, and Market Development Analyst.From 1997-2010 he served INEOS Oligomers as Business Development Manager and Marketing Manager.We believe that his knowledge and experience provide valuable resources to our board of directors. Mr. Gary K. Adams, a U.S. citizen, holds a BS in Industrial Management from the University of Arkansas and has over 40 years of experience in the petrochemical and plastics industries including 20+ years with Chemical Market Associates Inc. (CMAI).He began at CMAI as the director of the Monomers Market Advisory Service and progressed to President from 1997 until its acquisition by IHS in 2011.He is currently the Chief Advisor – Chemicals for IHS.Mr. Adams also serves on the public company boards of Phillips 66 Partners GP LLC and Westlake Chemical Partners GP LLC.We believe that his knowledge of the chemical market provides a critical resource to our board of directors. Ms. Karen A. Twitchell, a U.S. citizen, holds a Bachelor of Arts in Economics from Wellesley College and a Masters of Business Administration from Harvard University. She has over 35 years of experience in financial management, including financings and capital structures, mergers and acquisitions, investor relations, accounting matters and enterprise risk management. Ms. Twitchell serves on the public company boards of KMG Chemicals, Inc. and Kraton Performance Polymers, Inc. From 2010 to 2013, Ms. Twitchell served as the Executive Vice President and Chief Financial Officer of Landmark Aviation, where she was responsible for all financial and strategic planning functions. Previously she was Vice President and Treasurer of LyondellBasell Industries and Lyondell Chemical Company from 2001 to 2009. Prior to that she was Vice President and Treasurer of Kaiser Aluminum Corporation and Southdown, Inc., and she began her career as an investment banker with Credit Suisse First Boston. We believe her broad knowledge of financial management will provide a valuable resource to our board of directors. The following sets forth the name and age of each executive officer of the Company as of December 31, 2014, the date of his appointment and all other positions and offices with the Company held by him. Name Positions Age Appointed Nicholas N. Carter President, Chief Executive Officer and Director/President – TOCCO/ AMAK Board Member 67 2009/1987 Simon Upfill-Brown Executive Vice President and Director, President SHR/ AMAK Board Member 61 2012/2014/2013/2014 Mark Williamson Vice President of Marketing SHR 59 Connie Cook Chief Financial Officer, Secretary, Treasurer and Secretary, Treasurer - TOCCO 51 2011/2008/2004 Ronald Franklin Vice President of Manufacturing SHR 56 Peter Loggenberg President TC 52 10 Table of Contents Each executive officer of the Company serves for a term extending until his successor is elected and qualified. Please refer to the director discussion above for Mr. Carter’s and Mr. Upfill-Brown’s business experience. Mr. Mark Williamson, a U.S. Citizen, has been Vice President of Marketing for SHR since 1995. Mr. Williamson is a graduate of Sam Houston State University with a BBA in Marketing. Mr. Williamson has been with SHR since 1987 and has over 30 years within the petrochemical industry. Before SHR, Mr. Williamson spent 5 years with Ashland Chemicals as Sales and Marketing Representative and Branch Manager. Ms. Connie Cook, a U.S. citizen, received her BBA Degree in Accounting from Lamar University in 1991 and is a CPA.She was the Accounting Manager of TOCCO from 1991-96.She was the Controller of TOCCO from 1996 to 2011 and was the Assistant Secretary of TOCCO from 1992-2004.In 2004 Ms. Cook became the Secretary/Treasurer of TOCCO and continues to hold those titles.She was the Assistant Secretary of the Company from 2007-08.In 2008 Ms. Cook became the Secretary/Treasurer of the Company and continues to hold those titles.In January 2011 she was named Chief Financial Officer. Mr. Ronald Franklin, a U.S. citizen, received his BS Degree in Electrical Engineering from Lamar University in 1982 and his Masters of Engineering Management from Lamar University in 1994.He has over 30 years of petrochemical process experience at Texaco Chemical Company, Huntsman Corporation and Flint Hills Resources.The highest positions reached were Director of Operations for Surfactants and Director of Operations for PO/MTBE.He also worked as a process industry consultant specializing in merger and acquisition due diligence prior to joining SHR in November 2009 as Manager of Business Development.He was subsequently promoted to Vice President of Manufacturing in August 2010. Dr. Peter Loggenberg, a U.S. citizen, received his BS in Chemistry and Mathematics, BS in Chemistry, MS in Physical Chemistry and a PhD in Chemistry (Catalysis).He has over 25 years of experience in the chemical industry with over 15 years at the corporate level. He continued as President of Trecora Chemical upon the Company’s acquisition which he has held since 2010. There are no family relationships among our directors and executive officers. We have adopted a Code of Ethics that applies to the Company’s principal executive officer, principal financial officer, principal accounting officer and controller, and to persons performing similar functions. Board Leadership Structure The Board will annually elect one director to serve as Chairman of the Board. The Chairman of the Board may also be the CEO or any other officer of the Corporation. The Board does not have a policy on whether the roles of Chairman of the Board and CEO should be separate or combined. This allows the Board flexibility to determine whether the two roles should be separated or combined based upon the Company’s needs and the Board’s assessment of the Company’s leadership from time to time.Mr. Carter has announced plans to retire on or about 11 Table of Contents July 15, 2015, from his position as President and CEO of the Company.He will remain as a director of the Company and AMAK, as well as Chairman of the Board.He possesses an in-depth knowledge of the Company and the array of challenges to be faced. This knowledge was gained through more than 35 years of successful experience in progressively senior positions.The Board believes that these experiences and other insights put Mr. Carter in the best position to provide broad leadership for the Board as it considers strategy and exercises its fiduciary responsibilities to shareholders.Further, the Board has demonstrated its commitment and ability to provide independent oversight of management.Each independent director has access to the CEO and other Company executives on request; may call meetings of the independent directors; and, may request agenda topics to be added or dealt with in more detail at meetings of the full Board or an appropriate Board committee. Board Policy Regarding Voting for Directors The Company has implemented a plurality vote standard in the election of directors.In addition, the Company has adopted a policy whereby any incumbent director nominee who receives a greater number of votes “AGAINST” his or her election than votes “FOR” such election will tender his or her resignation for consideration by the Nominations and Governance Committee.The Nominations and Governance Committee will recommend to the Board the action to be taken with respect to such offer of resignation. Board Independence The Company has implemented a policy that a majority of the Board will consist of independent directors.The Board has determined that each of the members of each Board committee is independent within the meaning of the Company’s director independence standards.The Company standards reflect NYSE corporate governance listing standards.In addition, each member of the Audit Committee met the heightened independence standards required for audit committee members under the NYSE listing standards. The Company’s Director Independence Standards An independent director is a person other than an executive officer or employee of the Company or any other individual having a relationship which, in the opinion of the Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. A director will not be considered independent in the following circumstances: The director is, or has been in the past three years, an employee of the Company or an employee of any parent or subsidiary of the Company; The director has accepted, or has a family member who has accepted during any twelve-month period within the last three years, more than $120,000 in compensation from the Company, other than compensation for Board or Board Committee service, compensation received by the director’s immediate family member for service as a non-executive employee of the Company, and benefits under a tax-qualified retirement plan, or non-discretionary compensation; 12 Table of Contents The director is a family member of an individual who is, or at any time during the past three years was, employed by the Company as an executive officer; The director is, or has a family member who is, a partner in, or a controlling shareholder or an executive officer of, any organization to which the Company made, or from which the Company received, payments for property or services in the current or any of the past three fiscal years that exceed 5% of the recipient’s consolidated gross revenues for that year, or $200,000, whichever is more, other than (i) payments arising solely from investments in the company’s securities; or (ii) payments under non-discretionary charitable contribution matching programs; The director is, or has an immediate family member who is, employed as an executive officer of another entity where at any time during the past three years any of the executive officers of the Company serve on the compensation committee of such other entity; or The director is, or has a family member who is, a current partner of the Company’s outside auditor, or was a partner or employee of the Company’s outside auditor who worked on the Company’s audit at any time during any of the past three years. For these purposes, a “family member” means a person’s spouse, parents, children and siblings, whether by blood, marriage or adoption, or anyone residing in such person’s home. Meetings of the Board and Its Committees Quarterly Board meetings are typically held in person.Other Board meetings may be held via telephone conference call due to the geographical distance between members of the Board.In the instance where all members cannot meet or be contacted at once, members may be contacted individually, and upon agreement, Unanimous Consent Resolutions are signed.During 2014 the Board held sevenmeetings. Board Structure and Committee Composition As of the date of this proxy statement, our Board has six directors and the following three standing committees: (1) Audit, (2) Compensation, and (3) Nominations and Governance.Committee membership and meetings during the last fiscal year and the function of each of the standing committees are described below.Each of the standing committees operates under a written charter adopted by the Board.Committee charters are available on the Company’s website at www.trecora.com.Free printed copies are also available to any stockholder who makes a request to the address on page 3.All directors attended at least 75% of all Board and applicable standing committee meetings during 2014.Directors are also encouraged to attend annual meetings of Company stockholders. 13 Table of Contents Name of Director Audit Compensation Nominations and Governance Non-Employee Directors: Allen P. McKee1 Member Chair Member John R. Townsend2 Chair Member Member Joseph P. Palm3 Member Member Chair Gary K. Adams4 Member Member Member Employee Directors: Nicholas N. Carter Simon Upfill-Brown5 Number of Meetings in Fiscal 2014 5 8 2 Notes to Board Committee Table 1 Mr. McKee was elected to the Board on April 28, 2009.He joined the Nominations and Governance, Audit and Compensation Committees on April 28, 2009.He became Chair of the Compensation Committee in February 2010. 2 Mr. Townsend was appointed to the Board in February 2011 and subsequently elected on June 8, 2011.He joined the Audit and Compensation Committees upon his appointment.He became Chair of the Audit Committee on April 7, 2011.He was appointed to the Nominations and Governance Committee on June 9, 2011. 3 Mr. Palm was appointed to the Board in May 2011 and subsequently elected on June 6, 2012.He joined the Audit, Compensation, and Nominations and Governance Committees on June 9, 2011.He became Chair of the Nominations and Governance Committee on June 9, 2011. 4 Mr. Adams was appointed to the Board in November 2012 and subsequently elected on June 5, 2013.He joined the Audit, Compensation, and Nominations and Governance Committees upon appointment. 5 Mr. Upfill-Brown was elected to the Board in May 2014. Audit Committee The Company has a separately-designated standing Audit Committee established in accordance with the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Audit Committee assists the Board in fulfilling its responsibilities for generally overseeing the Company’s financial reporting processes and the audit of the Company’s financial statements, including the integrity of the Company’s financial statements, the Company’s compliance with legal and regulatory requirements, the qualifications and independence of the independent registered public accounting firm, the performance of the Company’s internal audit function and the independent registered public accounting firm, risk assessment and risk management, and finance and investment functions.Among other things, the Audit Committee prepares the Audit Committee report for inclusion in the annual proxy statement; annually reviews its charter and performance; appoints, evaluates and determines the compensation of the independent registered public accounting firm; reviews and approves the scope of the annual audit, the audit fee and the financial statements; reviews and approves all permissible non-audit services to be performed by the independent registered public accounting firm; reviews the Company’s disclosure controls and procedures, internal controls, information security policies, internal audit function, and corporate policies with respect to financial information and earnings guidance; reviews regulatory and accounting initiatives and off-balance sheet structures, oversees the Company’s compliance programs with respect to legal and regulatory requirements; oversees investigations into complaints concerning financial matters; reviews other risks that may have a significant impact on the Company’s financial statements; reviews and oversees treasury matters, the Company’s loans and debt, loan guarantees and outsourcings; reviews the Company’s 14 Table of Contents capitalization and operations; and coordinates with the Compensation Committee regarding the cost, funding and financial impact of the Company’s equity compensation plans and benefit programs.The Audit Committee works closely with management as well as the independent registered public accounting firm.The members of the Audit Committee are not engaged in the accounting or auditing profession and, consequently, are not experts in matters involving auditing or accounting.In performance of their oversight function, the Audit Committee has the authority to obtain advice, assistance from, and receive appropriate funding from the Company for, outside legal, accounting or other advisors as the Audit Committee deems necessary to carry out its duties. The Board determined that each of John R. Townsend, Chair of the Audit Committee, and Audit Committee members Allen P. McKee, Joseph P. Palm, and Gary K. Adams are independent pursuant to NYSE listing standards governing audit committee members.The Board also determined that Allen P. McKee is an audit committee financial expert as defined by SEC rules and NYSE listing standards. The charter of the Audit Committee is available on the Company’s website at www.trecora.com.A free printed copy is also available to any stockholder who requests it from the Corporate Secretary at the address on page 3. Compensation Committee The Compensation Committee discharges the Board’s responsibilities relating to the compensation of the Company’s executives and directors; prepares the report required to be included in the annual proxy statement; provides general oversight of the Company’s compensation structure; reviews and provides guidance on the Company’s human resources programs; and retains and approves the terms of the retention of compensation consultants and other compensation experts.Other specific duties and responsibilities of the Compensation Committee include reviewing and approving objectives relevant to executive officer compensation, evaluating performance and determining the compensation of executive officers in accordance with those objectives; approving severance arrangements and other applicable agreements for executive officers; overseeing the Company’s equity-based and incentive compensation plans; overseeing non-equity based benefit plans and approving any changes to such plans involving a material financial commitment by the Company; monitoring workforce management programs; establishing compensation policies and practices for service on the Board and its committees; developing guidelines for and monitoring director and executive stock ownership; and annually evaluating its performance and its charter. The individuals serving on the Compensation Committee of the Board of Directors are Allen P. McKee (Chair), John R. Townsend, Gary K. Adams, and Joseph P. Palm.The Board determined that each of the Committee members is independent pursuant to NYSE listing standards governing compensation committee members. The charter of the Compensation Committee is available on the Company’s website at www.trecora.com.A free printed copy is also available to any stockholder who requests it from the Corporate Secretary at the address on page 3. 15 Table of Contents Nominations and Governance Committee The Nominations and Governance Committee recommends candidates to be nominated for election as directors at the Company’s annual meeting, consistent with criteria approved by the Board; develops and regularly reviews corporate governance principles and related policies for approval by the Board; oversees the organization of the Board to discharge the Board’s duties and responsibilities properly and efficiently; and sees that proper attention is given and effective responses are made to stockholder concerns regarding corporate governance.Other specific duties and responsibilities of the Nominations and Governance Committee include: annually assessing the size and composition of the Board, including developing and reviewing director qualifications for approval by the Board; identifying and recruiting new directors and considering candidates proposed by stockholders; recommending assignments of directors to committees to ensure that committee membership complies with applicable laws and listing standards; conducting a preliminary review of director independence and financial literacy and expertise of Audit Committee members and making recommendations to the Board relating to such matters; and overseeing director orientation and continuing education.The Nominations and Governance Committee also reviews and approves any executive officers for purposes of Section 16 of the Exchange Act (“Section 16 Officers”) standing for election for outside for-profit boards of directors; and reviews stockholder proposals and recommends Board responses. The individuals serving on the Nominations and Governance Committee of the Board of Directors are Joseph P. Palm (Chair), John R. Townsend, Gary K. Adams, and Allen P. McKee.The Board determined that each of the Committee members is independent pursuant to NYSE listing standards governing nominating committee members. The charter of the Nominations and Governance Committee is available on the Company’s website at www.trecora.com.A free printed copy is also available to any stockholder who requests it from the Corporate Secretary at the address on page 3. Stockholder Recommendations The policy of the Nominations and Governance Committee is to consider properly submitted stockholder recommendations of candidates for membership on the Board as described below under “Identifying and Evaluating Candidates for Directors.”In evaluating such recommendations, the Nominations and Governance Committee seeks to achieve a balance of knowledge, experience and capability on the Board and to address the membership criteria set forth below under “Director Qualifications.”Any stockholder recommendations proposed for consideration by the Nominations and Governance Committee should include the candidate’s name and qualifications for Board membership and should be addressed to the Corporate Secretary at the address on page 3. Director Qualifications The Company maintains certain criteria that apply to nominees recommended for a position on the Company’s Board.Under these criteria, members of the Board should have the highest professional and personal ethics and values, consistent with longstanding Company values and standards.They should have broad experience at the policy-making level in business, government, education, technology or public service.They should be committed to enhancing 16 Table of Contents stockholder value and should have sufficient time to carry out their duties and to provide insight and practical wisdom based on experience.Their service on other boards of public companies should be limited to a number that permits them, given their individual circumstances, to perform responsibly all director duties.Each director must represent the interests of all stockholders of the Company. Identifying and Evaluating Candidates for Directors The Nominations and Governance Committee uses a variety of methods for identifying and evaluating nominees for director.The Nominations and Governance Committee regularly assesses the appropriate size of the Board and whether any vacancies on the Board are expected due to retirement or otherwise.In the event that vacancies are anticipated, or otherwise arise, the Nominations and Governance Committee considers various potential candidates for director.Candidates may come to the attention of the Nominations and Governance Committee through current Board members, professional search firms, stockholders or other persons.Identified candidates are evaluated at regular or special meetings of the Nominations and Governance Committee and may be considered at any point during the year.As described above, the Nominations and Governance Committee considers properly submitted stockholder recommendations for candidates for the Board to be included in the Company’s proxy statement.Following verification of the stockholder status of people proposing candidates, recommendations are considered together by the Nominations and Governance Committee at a regularly scheduled meeting, which is generally the first or second meeting prior to the issuance of the proxy statement for the Company’s annual meeting.If any materials are provided by a stockholder in connection with the nomination of a director candidate, such materials are forwarded to the Nominations and Governance Committee.In evaluating such nominations, the Nominations and Governance Committee seeks to achieve a balance of knowledge, experience and capability on the Board. The Company recognizes the strength and effectiveness of the Board reflects the balance, experience, and diversity of the individual directors; their commitment; and importantly, the ability of directors to work effectively as a group in carrying out their responsibilities. The Company seeks candidates with diverse backgrounds who possess knowledge and skills in areas of importance to the Corporation.In addition to seeking a diverse set of business or academic experiences, the Nominations and Governance Committee seeks a mix of nominees whose perspectives reflect diverse life experiences and backgrounds. The Nominations and Governance Committee does not use quotas but considers diversity when evaluating potential new directors. Executive Sessions Executive sessions of independent directors are held at least four times a year.Each session is scheduled and chaired by one of the independent directors on a rotational basis.Any independent director may request that an additional executive session be scheduled. 17 Communications with the Board Individuals may communicate with the Board by contacting: Nicholas N. Carter Trecora Resources P. O. Box 1636 Silsbee, TX77656 All directors have access to this correspondence.In accordance with instructions from the Board, the Secretary to the Board reviews all correspondence, organizes the communications for review by the Board and relays communications to the full Board or individual directors, as appropriate.The Company’s independent directors have requested that certain items that are unrelated to the Board’s duties, such as spam, junk mail, mass mailings, solicitations, resumes and job inquiries, not be forwarded. Communications that are intended specifically for the lead independent director, the independent directors or non-management directors should be sent to the address noted above to the attention of the lead independent director. COMMON STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information, as of December 31, 2014, concerning beneficial ownership by: Company directors and nominees, each of the named executive officers, and all individuals owning more than 5% of the Company’s outstanding Common Stock, and Current directors and Company executive officers as a group. The information provided in the table is based on the Company’s records, information filed with the SEC and information provided to the Company, except where otherwise noted. The number of shares beneficially owned by each entity or individual is determined under SEC rules, and the information is not necessarily indicative of beneficial ownership for any other purpose.Under such rules, beneficial ownership includes any shares as to which the entity or individual has sole or shared voting power or investment power and also any shares that the entity or individual has the right to acquire as of March 1, 2015, through the exercise of any stock option or other right.Unless otherwise indicated, each person has sole voting and investment power (or shares such powers with his or her spouse) with respect to the shares set forth in the following table. 18 Table of Contents BENEFICIAL OWNERSHIP TABLE Name of Beneficial Owner Amount and Nature ofBeneficial Ownership1 Note Percent of Class Current Directors and Nominees: Allen P. McKee % John R. Townsend % Joseph P. Palm 2 % Gary K. Adams 2 % Karen A. Twitchell 0 % Current Director, Nominee or Named Executive Officer: Nicholas N. Carter % Simon Upfill-Brown % Connie J. Cook % Mark D. Williamson % Ronald R. Franklin % Peter M. Loggenberg % All current directors and executive officers as a group (11 persons) % Individuals with beneficial ownership of more than 5% of outstanding Common Stock Fahad Mohammed Saleh Al Athel % Wellington Management Company LLP % Notes to Beneficial Ownership Table (1) Unless otherwise indicated, to the knowledge of the Company, all shares are owned directly and the owner has sole voting and investment power (includes shares of restricted stock). (2) Includes 482,872 aggregated shares which these directors and executive officers have the right to acquire through the exercise of presently exercisable stock options. (3) Includes 204,288 aggregated shares which certain directors and executive officers have the right to acquire through the exercise of stock options or other rights exercisable presently or within 60 days. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act, requires our directors, executive officers and holders of more than 10% of Company common stock to file reports with the SEC regarding their ownership and changes in ownership of our securities.The Company believes that during fiscal 2014, its directors, executive officers and 10% stockholders complied with all Section 16(a) filing requirements. In making these statements, the Company has relied upon examination of the copies of Forms 3, 4, and 5, and amendments thereto, provided to the Company and the written representations of its directors, executive officers and 10% stockholders. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The Company directly owns approximately 55% of the outstanding capital stock of PEVM. Mr. Carter is currently a director and President of PEVM.The Company is providing funds necessary to cover the PEVM operations. During 2014 and 2013, the Company advanced approximately $46,000 and $193,000, respectively, for such purposes.As of December 31, 19 Table of Contents 2014, PEVM owed the Company approximately $575,000 as a result of advances made by the Company. The indebtedness is secured by real estate but bears no interest. Ghazi Sultan, a former Company director, was paid $138,000 in each of the years ended December 31, 2014, 2013 and 2012, for serving in the capacity of representing the Company in the Kingdom of Saudi Arabia. Consulting fees of approximately $52,000, $98,000, and $0 were incurred during 2014, 2013, and 2012, respectively from IHS Global FZ LLC of which Company Director Gary K. Adams holds the position of Chief Advisor – Chemicals.At December 31, 2014, and 2013, we had no outstanding liability payable to IHS Global FZ LLC. Review, Approval or Ratification of Transactions with Management and Others The Company’s Standards of Business Conduct addresses conflicts of interest and is available on our website.Our chief executive officer, chief financial officer, principal accounting officer and controller, and persons performing similar functions are required to abide by this code by avoiding activities that conflict with, or are reasonably likely to conflict with, the best interests of the Company and its stockholders.Personal activities, interests, or relationships that would or could negatively influence judgment, decisions, or actions must be disclosed to the Board with prompt and full disclosure for Board review and/or action. We also solicit information from our directors and executive officers annually in connection with preparation of disclosures in our proxy statement.These questionnaires specifically seek information pertaining to any “related-person” transaction. PROPOSAL NO. 1 ELECTION/RE-ELECTION OF DIRECTORS There are two directors standing for re-election and one nominee for election to our Board this year.The directors standing for re-election are John R. Townsend and Allen P. McKee.They have served as directors since the last annual meeting and will serve a three year term expiring in 2018.The nominee standing for election is Karen A. Twitchell.She will serve a one year term expiring in 2016. There are no family relationships among our executive officers and directors. If you sign your proxy or voting instruction card but do not give instructions with respect to voting for directors, your shares will be voted for the person(s) recommended by the Board.If you wish to give specific instructions with respect to voting for directors, you may do so by indicating your instructions on your proxy or voting instruction card. The nominees have indicated to the Company that they will be available to serve as directors.In the event that the nominee should become unavailable, however, the proxy holders, Charles Goehringer, Jr. and/or Connie Cook, will vote for a nominee or nominees designated by the Board. 20 Table of Contents If an incumbent director nominee receives a greater number of votes “AGAINST” his or her election than votes “FOR” such election, he or she is required to tender his or her resignation for consideration by the Nominations and Governance Committee in accordance with Board policy. Vote Required Each director nominee who receives more “FOR” votes than “AGAINST” votes representing shares of Company common stock present in person or represented by proxy and entitled to be voted at the annual meeting will be elected. Our Board recommends a vote FOR the election/re-election to the BOARD of the following nominees: Allen P. McKee Director since 2009 Current Age 73 Mr. Allen P. McKee, a US citizen, has an extensive background in investment evaluation and management as well as international finance. He has been an advisor to Fal Holdings Arabia Co. Ltd., Riyadh, since its inception in 1977.Mr. McKee served as president of Montgomery Associates Inc. from 1975-2000, a firm focusing on both venture-stage companies and real property investments. From 1974-78 he was an advisor to companies seeking funding through the International Finance Corp (World Bank Group) and regional development banks.From 1971-74, Mr. McKee served as vice president of Union International (Union Bank’s international venture subsidiary) and previously was investment officer with BankAmerica International Financial Corp.From 1967-70 he was area relations officer on the headquarters staff overseeing the Middle East banking group at Bank of America.He holds a Bachelor of Arts Degree in Economics from the University of Michigan (1964) and a Masters of Business Administration Degree in Finance from the University of California, Berkeley (1971).Mr. McKee served as a naval officer in the US Pacific Fleet from 1964-67.We believe that his knowledge of the Middle East and finance and accounting provide a critical resource and skill set to our board of directors. John R. Townsend Director since 2011 Current Age 61 Mr. John R. Townsend, a U.S. citizen, has a Bachelor of Science in Chemical Engineering from Louisiana Tech University with over 30 years’ experience in the petrochemical industry garnered through his employment with Mobil Chemical Company which subsequently became ExxonMobil Chemical Company.During his tenure he held the positions of Technical Service Engineer, Technical Department Section Supervisor, Planning Associate, Operations Manager, Plant Manager and Site Manager.We believe that with his vast experience and knowledge of the industry, Mr. Townsend provides a critical resource and skill set to our board of directors. 21 Table of Contents Karen A. Twitchell Nominee Current Age 59 Ms. Karen A. Twitchell, a U.S. citizen, holds a Bachelor of Arts in Economics from Wellesley College and a Masters of Business Administration from Harvard University. She has over 35 years of experience in financial management, including financings and capital structures, mergers and acquisitions, investor relations, accounting matters and enterprise risk management. Ms. Twitchell serves on the public company boards of KMG Chemicals, Inc. and Kraton Performance Polymers, Inc. From 2010 to 2013, Ms. Twitchell served as the Executive Vice President and Chief Financial Officer of Landmark Aviation, where she was responsible for all financial and strategic planning functions. Previously she was Vice President and Treasurer of LyondellBasell Industries and Lyondell Chemical Company from 2001 to 2009. Prior to that she was Vice President and Treasurer of Kaiser Aluminum Corporation and Southdown, Inc., and she began her career as an investment banker with Credit Suisse First Boston. We believe her broad knowledge of financial management will provide a valuable resource to our board of directors. NON-EMPLOYEE DIRECTOR COMPENSATION The following table provides a summary of compensation earned by members of our Board during the year ended December 31, 2014. 2014 Non-Employee Director Compensation Name Fees Earned or Paid in Cash Stock Awards Option Awards Total Ghazi Sultan(4) Allen P. McKee John R. Townsend Joseph P. Palm Gary K. Adams Includes committee fees for 2014 in the amount of $120,000, Company board fees in the amount of $65,625, subsidiary board fees in the amount of $10,000, AMAK board representation in the amount of $20,000, service award of $50,000 and per diem amounts of $18,500. Represents 20,000 shares of stock options granted to Mr. Sultan and Mr. McKee for 2012 Board service at an exercise price of $2.82 per share based upon the closing price of the Company’s common stock on the grant date of February 23, 2010, 20,000 shares of stock options granted to Mr. Townsend for 2012 Board service at an exercise price of $4.09 per share based upon the closing price of the Company’s common stock on the grant date of May 2, 2011, 20,000 shares of stock options granted to Mr. Palm for 2012 Board service at an exercise price of $3.52 per share based upon the closing price of the Company’s common stock on the grant date of September 25, 2011, and 20,000 shares of stock options granted to Mr. Adams for 2012 Board service at an exercise price of $7.14 per share based upon the closing price of the Company’s common stock on the grant date of November 15, 2012. 22 Table of Contents This column represents the dollar amounts for the years shown of the aggregate grant date fair value of stock options granted in those years in accordance with SEC rules.These amounts reflect the Company’s fiscal year accounting expense and do not correspond to the actual value that will be realized by the Non-Employee Directors.For information on the valuation assumptions, see “Note 2 – Summary of Significant Accounting Policies – Share-Based Compensation” and “Note 14 – Share-Based Compensation” in the notes to our consolidated financial statements contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2014. (4) Mr. Sultan resigned from the TREC Board in May 2014; however, he continues to serve on the AMAK Board. The following table presents information concerning outstanding equity awards held by the directors as of December 31, 2014. 2014 Outstanding Equity Awards at Fiscal Year-End Option awards Stock awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity incentive plan awards: number of securities underlying unexercised unearned options (#) Option exercise price Option Expiration date Number of Shares or units of stock that have not vested (#) Market value of shares or unites of stock that have not vested (#) Equity incentive plan awards: number of unearned shares, units or other rights that have not vested (#) Equity incentive plan awards: market or payout value of unearned shares, units or other rights that have not vested Allen P. McKee $ 01/27/20 $ 02/22/20 John R. Townsend $ 05/01/21 Joseph P. Palm $ 05/19/21 $ 09/24/21 Gary K. Adams $ 11/14/22 General A director who is one of our employees receives no additional compensation for his service as a director or as a member of a committee of the Board.A director who is not one of our employees (a non-employee director) receives compensation for his or her services as described in the following paragraphs per the current policy and upon recommendation by the Compensation Committee and approval by the Board.Directors are reimbursed for reasonable expenses incurred in connection with attendance at Board and Committee meetings. Board Compensation The 2014 directors’ fees policy as recommended by the Compensation Committee proposed annual cash stipends for members of the TREC Board in the amount of $15,000/year and subsidiary boards of the Company in the amount of $5,000/year for U.S. subsidiaries and 23 Table of Contents $10,000/year for AMAK’s Board.These amounts are to be prorated based upon time of service. For 2015 forward, directors’ fees for members of the TREC Board were increased to $55,000 per year.All other amounts remained the same. Committee Compensation The 2014 directors’ fees policy as recommended by the Compensation Committee proposed annual cash stipends for members of the Audit Committee in the amount of $15,000, the Compensation Committee in the amount of $10,000, and the Nominations and Governance Committee in the amount of $5,000.These amounts are to be prorated based upon time of service. Equity Compensation The 2010 directors’ fees policy as recommended by the Compensation Committee proposed the grant of 100,000 stock options (20,000 per year) – to be vested over 5 years and to be awarded in the quarter following the end of the year to non-employee directors who had attended at least 75% of all called meetings during the year and were serving in full capacity on December 31st of that year. For 2015 forward, equity compensation was changed to 30,000 shares of restricted Company stock upon appointment of new non-employee directors to vest in equal increments over 5 years. Per Diem Compensation The 2014 directors’ fees policy allowed per diem payments of $500 per day for non-employee directors who travel to conduct Board business.Approximately $18,500 was paid for directors’ compensation expense related to per diem in 2014. Approximately $14,000 and $20,000 was paid for directors’ compensation expense related to per diem in 2013, and 2012, respectively. Potential Payments upon Termination or Change in Control There are no potential payments owed to our executives based upon termination of employment or change in control of the Company. Compensation Committee Interlocks and Insider Participation No member of the Compensation Committee is or has been an executive officer of our Company or had any relationships requiring disclosure by us under the SEC’s rules requiring disclosure of certain relationships and related-party transactions.In addition, none of our executive officers has served as a member of a board of directors or a compensation committee (or other committee serving an equivalent function) of any other entity, one of whose executive officers served as a member of the Board or the Committee.Accordingly, the Committee members have no 24 Table of Contents interlocking relationships required to be disclosed under SEC rules and regulations.Also, no two directors serve together on both our board and other public company boards or committees. PROPOSAL NO. 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We are asking you to ratify the Audit Committee’s selection of BKM Sowan Horan, LLP as the Company’s independent registered public accounting firm for 2015.BKM Sowan Horan, LLP has audited the accounts of the Company since June 2010.The Board considers it desirable to continue the services of BKM Sowan Horan, LLP. The fees billed by BKM Sowan Horan, LLP for professional services rendered to the Company during 2014 and 2013 are set forth below.The Audit Committee has concluded that the provision of the non-audit services provided by BKM Sowan Horan, LLP to the Company has not and does not impair or compromise their independence, and all such services were pre-approved by the Audit Committee. If the stockholders should fail to ratify the selection of the independent registered public accounting firm, the Audit Committee will designate an independent registered public accounting firm as required under the rules of the Exchange Act and in accordance with its charter. Our Board recommends a vote FOR the ratification of the selection of BKM Sowan Horan, LLP as the Company’s independent registered public accounting firm for 2015. Audit Committee Report The Audit Committee reviewed and discussed the audited financial statements with management and the independent registered public accounting firm together and separately. These discussions and reviews included the reasonableness of significant judgments, significant accounting policies (including critical accounting policies), the auditor’s assessment of the quality, not just the acceptability of the Company’s accounting principles and other such matters as are required to be discussed with the Audit Committee under the standards of the Public Company Accounting Oversight Board (United States). In addition, the Audit Committee has reviewed the written disclosures and the letter required by PCAOB Rule 3526, “Communication with Audit Committee Concerning Independence” and has discussed with the independent registered public accounting firm their independence from management and the Company. Based upon the review and discussions described in this report, the Audit Committee recommended to the Board of Directors that the audited financial statements be accepted and included in the Company’s Report on Form 10-K for the year ended December 31, 2014, filed with the SEC. 25 Table of Contents This report is provided by the following independent directors who comprised the Committee on the 10-K filing date: John R. Townsend, Chairman Allen P. McKee Joseph P. Palm Gary K. Adams PRINCIPAL ACCOUNTING FEES AND SERVICES The table below sets forth the fees that the Company paid BKM Sowan Horan, LLP.Fees paid were for the audits of its financial statements and internal controls for the fiscal years ended December 31, 2014, and 2013, and the review of its financial statements for the quarterly periods in the years ended December 31, 2014, and 2013, and other fees that the Company paid for services rendered during the fiscal years ended December 31, 2014, and 2013, respectively. Audit Fees $ $ Audit-Related Fees - - Tax Fees All Other Fees Under its charter, the Audit Committee must pre-approve all auditing services and permitted non-audit services (including the fees and terms thereof) to be performed for the Company by its independent auditor, subject to the de minimis exceptions for non-audit services under the Securities Exchange Act of 1934, as amended, which are approved by the Audit Committee prior to the completion of the audit. Audit Fees These amounts represent fees billed by BKM Sowan Horan, LLP for professional services rendered for the audits of the Company’s annual financial statements for the years ended December 31, 2014, and 2013, the reviews of financial statements included in the Company’s Quarterly Reports on Form 10-Q, and services related to statutory and regulatory filings and engagements for such fiscal years.These amounts also include approximately $126,000 during 2014 for work performed related to the audited financial statements of AMAK.Approximately $20,000 was included in the 2014 audit fees for invoices billed in 2013. Tax Fees These amounts represent fees billed by BKM Sowan Horan, LLP for professional services rendered relating to tax compliance, tax advice and tax planning in the U.S. All Other Fees These amounts represent fees billed by BKM Sowan Horan, LLP for professional services related to the Company’s 401(k) audit, for providing consent on Form S-8 registration filing, for services related to the acquisition of Trecora Chemical, and for providing consultation on various issues. 26 Table of Contents At each annual meeting of the stockholders, representatives of the principal accountant for the current year and for the most recently completed fiscal year are expected to be present to make statements to the stockholders if desired, and to be available to respond to stockholder questions. PROPOSAL NO. 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Under the rules of the SEC, the Company is required to provide its shareholders with the opportunity to cast a non-binding, advisory vote on the executive compensation for the Company’s named executive officers.This proposal is frequently referred to as a “say-on-pay” vote.At the 2011 Annual Meeting, shareholders voted, on an advisory basis, in favor of casting the advisory say-on-pay vote on an annual basis. Our Board recommends an advisory vote approving the compensation paid to the Company’s named executive officers as disclosed pursuant to item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables and narrative discussion. The Board of Directors recommends a vote FOR this resolution because it believes that the policies and practices described in the Compensation Discussion and Analysis are effective in achieving the Company’s goals of rewarding sustained financial and operating performance and motivating the executives to remain with the Company for long and productive careers.We urge stockholders to read the Compensation Discussion and Analysis which provides detailed information on the Company’s compensation policies and practices and the compensation of our named executive officers. Since the vote on this proposal is advisory, it is not binding on the Company.Nonetheless, the Compensation Committee will take into account the outcome of the vote when making future executive compensation decisions. EXECUTIVE COMPENSATION This Compensation Discussion and Analysis presents information about the compensation of our officers named in the Summary Compensation Table on page 42 (the “Named Executive Officers” or “NEOs”).Our executive compensation program is designed to promote a strong culture of leadership development, aligned with performance improvement (focused on both growth and productivity) and integrity, which in turn drives financial performance that provides value to our shareholders.The main components of our executive compensation program include base salary and annual and long-term incentives (total direct compensation).By having two of the three main components of executive pay based upon corporate performance our incentive program is designed to emphasize a pay-for-performance relationship. Annual incentive awards consist of cash bonuses generated under our annual incentive program and our legacy profit sharing. Cash awards under our annual incentive plan are tied to financial results (Operating Income). Our profit sharing program is available to all employees (including our NEOs) and is based on cash flow from the individual segments of 27 Table of Contents the business. Our NEOs have historically participated in the profit sharing program with all of our employees.We have seen a connection between our executives and our other employees when everyone gathers for a quarterly meeting to discuss Company performance.The checks that are handed out to each participant in attendance reflect the operating results of the previous quarter.Everyone from our lowest hourly rate employee to our CEO feel the excitement or disappointment with the size of their respective profit sharing checks.We believe that it is important to continue this practice and do not want to disrupt this employee-wide participation and personal connection and identification with our quarterly results.We implemented a new annual incentive program for our NEOs in 2010 which could have eliminated the need for NEO participation in our profit sharing program.However, rather than eliminate NEO participation from the profit sharing plan, we simply net out any quarterly payment made throughout the year from the bonus generated under the new annual incentive program.By doing this we maintain the connection between our executives and other employees.Both bonuses and profit sharing awards are paid in cash and provide a strong link between pay and performance as they are directly determined by Operating Income and profitability. • In February 2015 we issued equity to our executives in the form of restricted stock under the 2012 Stock and Incentive Plan.The equity-based reward to our executives is correlated to the investment success of our shareholders as the value of the stock granted will fluctuate as our stock price increases or decreases relative to the grant date price. Our long-term success depends on our people.We strive to ensure that our employees’ contribution and performance are recognized and rewarded through a competitive compensation program.We target an executive compensation package that is competitive against the market in which we compete for talent.A substantial portion of any of our executives’ annual total compensation package is variable compensation tied to performance (i.e., Operating Income).We designed our incentive program in such a way that if performance is at or above targeted levels, the executive’s total compensation will be at or above targeted levels.Conversely, if performance is below targeted levels, the executive’s compensation will be below targeted levels. Executive Compensation Program Design Base Salary.Base salaries provide for competitive pay based on the market value of the position and meet the objective of attracting and retaining talent needed to run the business.Salaries are reviewed by the Compensation Committee (the “Committee”) annually.Salary increases may be given based on individual factors, such as competencies, skills, experience, performance and market practices.There are no specific weightings assigned to these individual factors.Annual salary increases are generally effective in January.Increases may also be given when executives assume new roles or are promoted. Annual Cash Incentive Plan.We use pre-bonus Operating Income as the financial metric for annual executive bonus awards.The Committee believes that this is the best financial metric to use as a performance indicator because it excludes items outside of management’s control such as tax and interest rates.In addition, pre-bonus Operating Income is easily determinable because it is a line item on the Company’s Consolidated Statements of Income (subject to the add-back of 28 Table of Contents bonuses) and is equal to Revenues less Operating Costs and Expenses, General and Administrative Expenses and Depreciation. Once financials are available at the conclusion of the fiscal year, the Committee reviews our pre-bonus Operating Income results and chooses to exclude or adjust certain items to ensure that award payments reflect the core operating performance of the business.Examples include scenarios where the Company’s product prices decline by 50% or more, or increase by 100% or more. Operating Income measures our ability to generate income after covering operating costs and general and administrative expenses.Operating Income grows by not only increasing revenues through increased sales or improved product prices, but also by maintaining productmargins, reducing costs and managing assets.The primary challenge lies in maintaining reasonable product margins. Thus annual cash bonuses are designed to motivate and reward NEOs and all other executives on the achievement of Company goals for the performance year.Our annual incentive plan is designed to allow NEOs and other executives to earn up to 200% of their target bonus based upon performance achieved.Each executive’s target bonus is expressed as a percentage of base salary.The bonus levels below were adopted by the Committee for 2013 and remained unchanged going forward into 2014. Participant Title Target Bonus (as % of Base Salary) Max Maximum Bonus (as % of Base Salary) President and CEO 80% 2X 160% Executive Vice President 70% 2X 140% Chief Financial Officer 45% 2X 90% Vice President of Marketing 45% 2X 90% Vice President of Manufacturing 50% 2X 100% Bonus payouts for NEOs were determined by measuring performance solely on a Company level for 2014. The President/CEO had discretion to reduce individual cash bonuses payable to other NEOs by 20% based on the President/CEO’s personal assessment of their individual performance.Bonus payouts for the President/CEO and other NEOs were aligned with overall Company performance and shareholder return.Actual Operating Income relative to the Operating Income goal determined the multiple to be applied to bonuses. For example, if 100% (“Target” Performance) of the Operating Income goal is met, then a 1.00X multiple is applied to the participant’s target bonus.Threshold payouts will occur when 80% of the Operating Income goal is met (“Threshold” Performance).In this case a 0.50X multiple is applied to the participant’s Target bonus.Performance below Threshold (80% Target of Operating Income) results in a zero dollar payout.The Maximum payout occurs when actual Operating Income is greater than or equal to 140% of the Operating Income goal (“Maximum” Performance).When Maximum Performance is achieved, a 2.00X multiple is applied to the participant’s Target bonus.Payouts are scaled linearly between Threshold and Maximum for performance levels between 80% and 140% of Target Performance.Payouts will be interpolated for actual performance between these points. 29 Table of Contents Examples of bonus payout calculations for the President/CEO are as follows: Base Salary: $386,131 Target Bonus as % of Base Salary: 80% $ Maximum Bonus as % of Base Salary: 160% $ The following payout schedule is applied to 100% of the participant’s target bonus which is tied to corporate performance in the form of Operating Income. Payout level Corporate Performance Bonus Multiple Performance Achievement Maximum X 140% of Operating Income goal Target X 100% of Operating Income goal Threshold X 80% of Operating Income goal For 2015, target bonus percentages (as a percentage of base salary) were adjusted upwards in an effort to bring our executives’ target bonus opportunity closer in line with that of the companies in our peer group.The bonus levels below were adopted by the Committee for 2015. Participant Title Target Bonus (as % of Base Salary) Max Maximum Bonus (as % of Base Salary) President and CEO 100% 2X 200% Executive Vice President 85% 2X 170% President of Trecora Chemical 60% 2X 120% Chief Financial Officer 50% 2X 100% Vice President of Marketing 50% 2X 100% Vice President of Manufacturing 50% 2X 100% Due to the recent acquisition of Trecora Chemical and the change in the Company’s business, the Committee established new bases for the NEOs for 2015 as follows: Pre bonus Operating Income NEO TC SHR TREC CEO, CFO, Executive Vice President - - % President of TC 65
